DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 27 January, 2021 has been acknowledged. 
Claims 1, 3, 9, 11, 17 and 19 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 and 19 March 2021 was filed after the mailing date of the Non-final rejection on 27 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki Kojo (JP 2018197964A) in view of Pandurangarao (US 2018/0130353) and in further view of Kassener et al. (Hereinafter Kassener) (US 2020/0369149).

As per claim 1, Naoki teaches a vehicle comprising: 
a plurality of sensors, wherein a first sensor in the plurality of sensors is configured to generate velocity data, and wherein a second sensor in the plurality of sensors is configured to generate location data (See at least paragraph 17; via acceleration sensor and GPS sensor, Gyro sensor); and 
a processor configured with computer-executable instructions, wherein the computer-executable instructions, when executed, cause the processor to: 
detect a vehicle stop at a first time instant using the generated velocity data (See at least paragraph 11; via detecting a vehicle temporary stops and recording the position information and history of stop of vehicle);

generate virtual stop line data (See at least paragraph 11; via detecting a vehicle temporary stops and recording the position information and history of stop of vehicle, and generating virtual stop line); and
transmit the virtual stop line data to a server over a network via a communication array (See at least paragraph 36; via the virtual stop line data is transmitted to a server via mobile communication line).  
Naoki does not explicitly teach elements of:
determining that the cause of the detected vehicle stop is the road obstacle, an indication of a hidden problem at the determined location; and 
determine, based on at least one of the determined traffic scene or map data, that a cause of the detected vehicle stop is a road obstacle.
Pandurangarao teaches elements of:
determining that the cause of the detected vehicle stop is the road obstacle, an indication of a hidden problem at the determined location (See at least abstract and Paragraph 40; via detecting obstacle and creating stopping event); and 
determine, based on at least one of the determined situation or map data, that a cause of the detected vehicle stop is a road obstacle (See at least abstract and Paragraph 40 and 80 - 82; via detecting obstacle and creating stopping event and annotate the obstacle on the map).
Naoki and Pandurangarao are in endeavored art of controlling autonomous vehicle.

Naoki and Pandurangarao does not explicitly teaches that determining a traffic scene surrounding the vehicle at the determined location.
Kassener teaches element of determining a traffic scene surrounding the vehicle at the determined location (See at least paragraph 34 – 35 and figure 11 and 13).
Kassener, Naoki and Pandurangarao are in endeavored art of controlling autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining a traffic scene surrounding the vehicle at the determined location as taught by Kassener in the system of Naoki and Pandurangarao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Naoki and Pandurangarao teach element of: wherein the location of the vehicle comprises geographical coordinates of the vehicle at the first time instant and a lane on a 

As per claim 6, Naoki and Pandurangarao teach element of: 
detect a second vehicle stop at a second time instant before the first time instant (Naoki, See at least paragraph 14); and
determine that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant (Naoki, see at least paragraph 15 and 24 – 26).  

As per claim 7, Naoki and Pandurangarao teach element of: 
wherein the road obstacle comprises at least one of a speed bump, a gutter, an unmarked crosswalk, a pothole, a road flare, a traffic cone, a detour sign, or an uneven surface (Pandurangarao, see at least paragraph 44).  

As per claim 8, Naoki and Pandurangarao teach element of:
wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services (Naoki, see at least abstract).
Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki Kojo (JP 2018197964A) in view of Pandurangarao (US 2018/0130353) and in further view of Kassener (US 2020/0369149) and in further view of Englard et al. (Hereinafter Englard) (US 2019/0113927).

As per claim 3, Naoki, Pandurangarao and Kassener teach element of:
- 73 of 78 -determine the situation of the vehicle based on an output of the deep neural network (Naoki, See at least paragraph 11 and Kassener, See at least paragraph 34 – 35 and figure 11 and 13).  
However, Naoki, Pandurangarao and Kassener do not explicitly teach elements of: 
generate a grid map; 
apply the grid map as an input to the deep neural network; and  
Englard teaches elements of:
generate a grid map (See at least paragraph 12); 
apply the grid map as an input to the deep neural network (See at least 12 – 14 and 73 – 76).
All Naoki, Pandurangarao, Kassener and Englard are in endeavored art of controlling autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generate a grid map; apply the grid map as an input to the deep neural network; and - 73 of 78 -determine the situation of the vehicle based on an output of the deep neural network as taught by Englard in the system of Naoki, Pandurangarao and Kassener, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Naoki, Pandurangarao, Kassener and Englard teach the elements of: 

generate an image in which information derived from the map data is laid over information derived from at least one of the LiDAR data, the radar data, or the camera data to form the grid map (Englard, See at least paragraph 133).  

As per claim 5, Naoki, Pandurangarao, Kassener and Englard teach the elements of: wherein the computer-executable instructions, when executed, further cause the processor to train the deep neural network using a training set of grid maps (Naoki, see at least paragraph 11 and Englard, See at least paragraph 9 -11).  

	Claims 9 – 20 have same or substantially similar claim limitations as claims 1 – 8. Therefore, claims 9 – 20 are rejected under same rationales as claim 1 – 8.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662